DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
	This Office Action is responding to applicant’s preliminary amendment filed on 2/28/2020.  Claim 3, 11-13, 21, 24, 27, 30-31, and 34-36 have been cancelled.

Claim Objections
Claim 32 is objected to because it recites a major outer surface, did applicant intend to recite the major outer surface?  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 26, 29, 33, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 6, 26, and 29, as amended, they are now no longer in the claim set.  Applicant is invited to clarify the status of these claims. 
4 recites the limitation "the of protrusions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant might have intended to recite the plurality of protrusions instead and is invited to provide clarification.
Claim 33 recite the limitation "the first end of the core" in line 2 at two occasions.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 37 recites the limitation "the first end of the core" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  

Allowable Subject Matter
Claims 1-2, 5, 7-10, 14, 18-20, 22-23, 25, and 28 are allowed.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 32-33 and 37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and claim objections, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 32, the art of record when considered alone or in combination neither anticipates nor renders obvious an earplug and a method of making thereof, comprising a tip cavity of the sound-attenuating body extending proximally from the tip and comprising a distal opening, the tip cavity having a volume defined by a side wall formed by the sound-attenuating body and a bottom at least partially formed by the distal end of the core, the tip cavity side wall comprising a plurality of protrusions extending inwardly toward the longitudinal axis, in combination with all features recited in respective claims.
Regarding dependent claims 2, 5, 7-10, 14, 18-20, 22-23, 25, 28, 33, and 37, they are allowed due to their dependencies on respective independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CAMTU T NGUYEN/Examiner, Art Unit 3786